Citation Nr: 1533916	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an extraschedular rating based upon the combined effects of multiple service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The issues above were previously before the Board, and remanded in October 2013 for additional development.

The Board has characterized the Veteran's claim of service connection for PTSD broadly to encompass all psychiatric disabilities reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran requested a hearing before the Board in connection with his appeal.  He was notified in July 2013 that a hearing had been scheduled for August 2013, but he failed to appear for his scheduled hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an initial rating in excess of 30 percent for headaches, entitlement to an extraschedular rating based on the combined effects of service-connected disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's PTSD and depression had their onset in service.

2.  Throughout the appeal period the Veteran's headache disorder has been productive of headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§  3.303, 3.304 (2014).

2.  The criteria for an initial rating of at least 30 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board finds that service connection for an acquired psychiatric disorder, diagnosed during the appeal period as PTSD and depression, is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)), (2) credible supporting evidence that the veteran's reported in-service stressor occurred, and (3) a link, established by medical evidence, between the veteran's current symptoms and the corroborated in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board finds that all of the elements of service connection for the Veteran's PTSD and depression disabilities have been met.  The Veteran has been diagnosed with PTSD and depression during the appeal period.  See January 2010 VA Psychiatric Examination Report.  He reported that during his military service, he was helping to load a 155 mm shell into a "big gun," when the gun went off, causing him extreme pain in his head and ears.  He was located close to the gun at the time it fired, and was not wearing any ear protection.  The Veteran's reports are confirmed by his service treatment records (STRs), which show treatment for "nervousness," headaches, acute sinusitis, bizarre staggering gait and left-sided weakness as a result of "barotrauma" (defined as an injury to an organ as a result of a change in barometric pressure) or a "field problem" during which he had to "fire big guns."  See October & November 1954 STRs; see also January 2010 VA Psychiatric Examination Addendum Report.  Thus, the first two elements necessary to establish service connection have been met.

The final element, a nexus or "link" between the Veteran's diagnosed psychiatric disabilities and the in-service injury/stressor he experienced, is met because the January 2010 VA psychiatric examiner provided a positive nexus opinion.  After reviewing the Veteran's pertinent medical history and conducting an interview, the January 2010 VA psychiatric examiner opined that the Veteran's diagnosed depression and PTSD had their onset during the Veteran's military service or were related to the stressful event or injuries he experienced during service.  The January 2010 examiner noted that the Veteran's STRs showed that he was treated for "nervousness," headaches and sinusitis due to barotrauma within two and half weeks of the "gun blast" event, and that approximately one month later he was treated for ongoing headaches, bizarre staggering gait and left-sided weakness.  See January 2010 VA Psychiatric Examination Addendum Report.  The examiner explained that "nervousness" in the Veteran's STRs equates in today's terminology as PTSD or an acute distress disorder.  See id.  The examiner further pointed out that the STRs indicated the Veteran was tense, losing control and potentially "explosive," which was not consistent with diagnosis of personality disorder given at the time, but is more in line with an Axis I disorder.  Id.  Additionally, the examiner noted a number of the Veteran's psychological symptoms first manifested immediately after the "gun blast" event and persisted over the years, including: difficulty understanding and processing information; decreased concentration; irritability, anger and loss of behavioral control; nightmares and flashbacks; paranoid thinking; hypervigilance and exaggerated startle response; social isolation and depression.  See January 2010 VA Psychiatric Examination Report.  

In light of the above, as well as the Veteran's ongoing psychiatric symptoms and as reflected in his VA medical records, the examiner opined that the Veteran's PTSD and depression were reactions to the "gun blast" event the Veteran experienced during service, or the physical and psychological injuries he suffered as a result of that incident, including the inability to function intellectually or emotionally (rage reactions) as he had before.  The examiner opined that although the Veteran's depression was initially mild, it has become more severe over time.  The Board finds the January 2010 VA psychiatric examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the January 2010 VA psychiatric examiner referred to the Veteran's physical injuries in service as "brain trauma" or "traumatic brain injury," a condition for which the Veteran is not currently service connected, the January 2010 VA examiner clearly explained the Veteran's PTSD and depression symptoms had their onset in service and were related to the "gun blast" event he described, as well as the symptoms documented in his STRs.  Thus, the Board finds that the January 2010 VA examiner's opinion establishes a nexus between the Veteran's in-service stressor/injuries and his current disabilities.

The Board notes that VA examiners providing opinions in December 2012 and May 2014 found that the Veteran's psychiatric disorders were not related to service; however, the Board finds that both of these opinions are inadequate, and thus affords them little probative value.  First, the Board notes that the December 2012 VA examiner's opinion was based on the examiner's determination that the Veteran had a long history of polysubstance abuse, a fact that is not supported by the evidence of record.  Moreover, the Board affords little probative value to the negative nexus opinion provided by the May 2014 VA examiner because the examiner failed to provide a rationale for the opinions expressed.  Thus, the Board finds the opinions of the December 2012 and May 2014 VA examiners are inadequate, and thus, affords them little probative value.  

As all of the elements necessary to establish service connection for PTSD and depression have been met, the Board finds that service connection for these disabilities is warranted.

II.  Higher Initial Rating

The Veteran also seeks an initial compensable rating for his service-connected chronic muscle tension headaches.  The Board finds that an initial rating of at least 30 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's chronic muscle tension headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling; with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling; with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling; and with less frequent attacks are assigned a 0 percent rating.  38 C.F.R. § 4.124a, DC 8100.  

The evidence of record shows that the Veteran is entitled to a rating of at least 30 percent for his chronic muscle tension headaches.  During the appeal period, the Veteran consistently complained of recurring headaches with nausea, occurring twice a week or more often, and lasting between 20 minutes and two hours.  See January 2009 Notice of Disagreement; see also April 2008, January 2010, May 2011 and July 2014 VA Examination Reports.  During the July 2014 VA examination he reported experiencing sensitivity to light and changes in vision associated with his headaches, although he denied these symptoms at the April 2008 and January 2010 VA examinations.  During the April 2008 VA examination, he reported that his headaches lasted approximately 15 to 20 minutes, during which time he would sit or lie down quietly and relax with his eyes closed, and were relieved by medication.  In his January 2009 Notice of Disagreement, he reported that his headaches occur "daily," interfere with his concentration and focus, and leave him unable to perform even minor daily tasks.  At the January 2010 VA examination, he reported that he was usually able to continue functioning during his headaches; however, during the May 2011 VA examination, he stated that he would relax, sit down quietly and try not to go outside when he had a headache.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted throughout the appeal period for his chronic muscle tension headaches.  Although the Veteran did not report experiencing sensitivity to light, sensitivity to sound or changes in vision during most of the appeal period, he has consistently reported experiencing nausea with his headaches and being incapacitated or having to sit or lie down while his headaches were ongoing.  He also reported that these headaches occurred at least twice a week, or more often.  Thus, the Board finds that he has exhibited headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and as such, an initial rating of at least 30 percent is warranted throughout the appeal period.  


ORDER

Service connection for a psychiatric disability, diagnosed as PTSD and depression, is granted.

An initial rating of at least 30 percent for the Veteran's chronic muscle tension headache disability is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Board remands the issue of entitlement to an initial rating in excess of 30 percent for the Veteran's chronic muscle tension headache disability, to include a determination as to whether referral for extraschedular consideration is warranted.  In its October 2013 remand, the Board directed that the Veteran be provided with a VA examination addressing the nature and severity of his headache disability.  As noted by the Veteran's representative in the July 2015 Appellate Brief, the July 2014 VA examination addressing the Veteran's headache disability is inadequate because the examiner did not discuss the frequency of the Veteran's headache episodes or the effects his headaches have on his ability to function.  As such, a new VA examination should be afforded.  See Stegall v. West, 11 Vet. App. 268 (1998); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in the July 2015 Appellate Brief, the Veteran's representative specifically raises the issue of whether the Veteran is entitled to extraschedular consideration based on the combined effects of his service-connected headache, hearing loss and tinnitus disabilities.  Id. at 8.  The Veteran contends that his service-connected headaches, hearing loss and tinnitus manifest with increasing episodes of dizziness/vertigo, a symptom that is not contemplated by the rating criteria applicable to these conditions.  See id. at 9.  The Board notes that during an October 2014 VA examination, the examiner opined that the Veteran's vertigo appears to be of central nervous system origin, likely brainstem, possibly from ischemia, along with dementia and gait unsteadiness, not from hearing loss or complaint of tinnitus.  The examiner did not, however, address whether the combination of the Veteran's hearing loss and tinnitus, together with his chronic muscle tension headache disorder, results in the Veteran's increasing vertigo or dizziness.  On remand, the Veteran should be afforded a new VA examination addressing the combined effects of the Veteran's disabilities, and whether the Veteran's dizziness or vertigo is a manifestation of a combined effect.

Finally, the Veteran's claim of entitlement to a TDIU should be remanded as inextricably intertwined with the other remanded issues, as well as the RO's adjudication of the initial rating to be assigned for the Veteran's PTSD and depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric disabilities, headache disability, hearing loss and tinnitus.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms he experienced and continues to experience in connection with his service-connected disabilities, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional available records (to the extent possible), schedule the Veteran for one or more appropriate VA examinations to address the current nature and severity of his chronic muscle tension headache disability and its manifestations, including the combined effects of the Veteran's headache, hearing loss and tinnitus disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

The examiner should describe the frequency of the Veteran's headaches, whether his headache symptoms include completely prostrating and prolonged attacks, and the effect of the Veteran's headaches on his ability to function.  

Additionally, the examiner(s) should specifically address whether the Veteran's headache disability, alone or when combined with his hearing loss and tinnitus disabilities, are productive of vertigo or chronic dizziness.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After the above development has been completed, including any additional development deemed necessary, to include considering whether to refer this case to the Director, Compensation Service, for an extraschedular rating for the Veteran's headaches as well as for a combined extraschedular rating in light of the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) and thereafter readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


